Citation Nr: 0018862	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to May 1964.  
The veteran's service medical records also indicate that the 
veteran had service in 1961, which is unverified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Upon review of the record, the Board notes that the RO 
initially denied the veteran's claim for service connection 
for a low back injury in a May 1993 rating decision.  
Subsequent to the receipt of additional evidence, this denial 
was confirmed and continued in a June 1993 rating decision.  
At that time, the RO erroneously framed the issue for 
consideration as the newness and materiality of evidence to 
reopen a claim for service connection for a low back injury.  
All subsequent development as to the veteran's claim 
proceeded on the requirement of new and material evidence in 
order to reopen the veteran's claim.  However, in this 
instance, the Board finds that the issue before it for 
consideration to be as framed on the title page of this 
decision.  As such, the Board will not address the statutory 
and regulatory requirement for new and material evidence, as 
there is none in this case.


FINDING OF FACT

Competent medical evidence has not been presented showing a 
nexus, or link, between the veteran's claimed residuals of a 
low back injury and events in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a low back injury is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

The veteran's service medical records are negative for any 
complaints, injury, treatment, or diagnosis referable to the 
veteran's low back.  The veteran's separation examination 
(conducted in May 1964) is also negative for any reference to 
the veteran's low back, and no pertinent clinical notations 
were made as to the veteran's low back.

The veteran's extensive Social Security Administration (SSA) 
records, which include private treatment records, indicate 
that the veteran first injured his low back in an industrial 
accident, in February 1984.  He was treated conservatively, 
and his acute lumbosacral and sacroiliac strain/sprain 
partially resolved.  The veteran was able to return to work.  
The veteran reinjured his back in March 1989, in an 
automobile accident.  At that time, he reported a new onset 
of back pain, which radiated down the left leg.  It was noted 
that the veteran had exacerbated his chronic low back pain 
due to the motor vehicle accident, a bulging disc, and 
degenerative joint disease.  The veteran did not reference 
his service medical history in connection with his claim for 
SSA benefits, and the accompanying medical evidence is silent 
as to the veteran's service.  The veteran was found to be 
disabled due to severe orthopedic impairments that included 
pain, hypertension, and major depression.

The veteran's VA treatment records (dated from October 1993 
to October 1996) pertain primarily to treatment received for 
unrelated disorders but do reflect the veteran's complaints 
of chronic low back pain.  The veteran's service is not 
referenced in connection with the veteran's complaints of low 
back pain, and these records contain no clinical discussion 
as to the etiology of the veteran's low back pain, including 
any relationship to the veteran's service and events therein.


III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for residuals of a low back 
injury he sustained in service, in 1961 or 1962.  However, 
the Board must adhere to established laws and regulations in 
its determinations.  As such, the veteran's claim must be 
denied, as it is not well grounded.

As discussed above, a well grounded claim of entitlement to 
service connection requires 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, supra.

Here, the Board finds medical evidence of a current 
disability (chronic low back pain caused by acute lumbosacral 
and sacroiliac strain/sprain, a bulging disc, and 
degenerative joint disease) and evidence of in-service 
incurrence (the veteran's assertions).  However, the Board 
does not find competent medical evidence of a nexus, or link, 
between the veteran's low back disorder and his service.  
Such evidence is required for a well grounded claim.  Id.

Specifically, the Board notes that the veteran's service 
medical records, including separation examination, are 
completely silent as to any complaints or treatment of, or 
injuries to, the veteran's low back.  Further, the post-
service clinical evidence of record (the veteran's SSA 
records and VA treatment records) is also silent as to any 
clinical discussion relating the veteran's current low back 
disorder to his service.  Indeed, according to the veteran's 
extensive SSA records, the veteran initially injured his low 
back in February 1984 and reinjured it in March 1989, in an 
industrial accident and motor vehicle accident, respectively.  
These two injuries to the veteran's low back are 
approximately 20 and 25 years after the veteran's separation 
from service.

In effect, then, the veteran has proffered only his 
assertions that his current low back disorder is related to 
service.  Nothing in the record indicates that the veteran 
possesses the medical expertise necessary to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions as to causation and diagnosis are inadequate.  
Id.  Where the determinative issue involves medical causation 
or diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.  

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current low back disorder and his 
service, the veteran has not submitted a well grounded claim 
of entitlement to service connection for residuals of a low 
back injury.  See Caluza v. Brown, supra.

Although the Board has decided the veteran's claim on the 
basis of whether it is well grounded, the Board notes that 
the veteran was put on notice as to the evidence required to 
support his claim in the May 1993 rating decision, as he was 
informed that the evidence of record indicated that his 
current findings were related to post-service accidents.  As 
such, entitlement to service connection for a low back injury 
was not established.

Additionally, the veteran has not provided any indication of 
the existence of additional evidence that would make this 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  



ORDER

Service connection for residuals of a low back injury is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

